DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' application filed on 12/10/2019.  Claims 1-19 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 19 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nam et al. (20190334342)

Regarding claim 1. Nam teaches a switch system [110] comprising: a system main relay [111-1,111-2] configured to electrically connect a battery [115] and an onboard device [120 with 130] to each other by turning on a contact point [r1], 
and electrically disconnect the battery and the onboard device by turning off the contact point [function of 114]; 
a temperature measuring unit [100, ¶31] configured to measure temperature of the contact point of the system main relay [¶42]; 
and a controller [114] configured to cause the system main relay to repeatedly turn on and off the contact point at a predetermined timing [the predetermined time to restrict current, when current is high, as shown in S570 with S580], 
(i) when the temperature of the contact point of the system main relay is a predetermined temperature or more [see fig 5, S560] 
or (ii) when an amount of rise in the temperature of the contact point is a predetermined amount or more [see fig 5, S560].

Regarding claim 2. Nam teaches the switch system according to claim 1, wherein the controller is configured to determine the number of repetition of turning on and off the contact point based on the temperature measured by the temperature measuring unit [function of 114 303 and 100 can determine the number of time relay is on/off based on the temperature (r1) or current flowing (i) as interpreted light of the specifications].

Regarding claim 3. Nam teaches the switch system according to claim 1, wherein the system main relay comprises a first system main relay coupleable [111-1] to a first electrode of the battery [i.e. 321], and a second system main relay coupleable [111-2] to a second electrode [lower terminal of 115] of the battery, and the controller is configured to repeatedly turn on and off the contact point of one of the first system main relay and the second system main relay while the other system main relay is maintained in an off state [¶48].

Regarding claim 4. Nam teaches the switch system according to claim 2, wherein the system main relay comprises a first system main relay coupleable to a first electrode [111-1] of the battery, and a second system [111-2] main relay coupleable to a second electrode of the battery, and the controller is configured to repeatedly turn on and off the contact point of one of the first system main relay and the second system main relay while the other system main relay is maintained in an off state [¶48].

Regarding claim 19. Nam teaches a switch system [110] comprising: a system main relay configured to electrically connect a battery [115] and an onboard device [120 with 130] to each other by turning on a contact point [r1], 
and electrically disconnect the battery and the onboard device by turning off the contact point [function of 114]; 
[100, ¶31] configured to measure temperature of the contact point of the system main relay [¶42]; 
and circuitry [114] configured to cause the system main relay to repeatedly turn on and off the contact point at a predetermined timing [the predetermined time to restrict current, when current is high, as shown in S570 with S580], (i) when the temperature of the contact point of the system main relay is a predetermined temperature or more [see fig 5, S560] or (ii) when an amount of rise in the temperature of the contact point is a predetermined amount or more [see fig 5, S560].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-18 rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. in view of Sakata et al. (20090212627) 
Regarding claim 5-6. Nam teaches the switch system according to claim 1.
However, Nam does not explicitly mention a resistor; and a pre-charge relay serially coupled to the resistor, wherein the resistor and the pre-charge relay are coupled in parallel to the system main relay, and the controller is configured to turn on 
Sakata teaches a resistor [6]; and a pre-charge relay serially coupled to the resistor [3], wherein the resistor and the pre-charge relay are coupled in parallel [4 is parallel to 3, parallel is interpreted as next to] to the system main relay, and the controller is configured to turn on the pre-charge relay before repeatedly turning on and off the contact point at the predetermined timing [function of 4].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata power converter to a similar configuration as Sakata power converter in order to provide a car power source apparatus that can reliably cut-off battery output in abnormal circumstances while achieving long contactor lifetime [¶9].

Regarding claim 7-8. Nam as modified teaches the switch system according to claim 5, wherein the controller is configured to maintain the pre-charge relay in an on state during repeatedly turning on and off the contact point [Sakata ¶33].

Regarding claim 9-18. Nam teaches the switch system according to claim 1, 

Sakata teaches wherein the predetermined timing is either one of (i) a timing at which an ignition of a vehicle to be provided with the system switch is turned off [¶30] or (ii) a timing at which charging of the battery is completed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakata power converter to a similar configuration as Sakata power converter in order to provide a car power source apparatus that can reliably cut-off battery output in abnormal circumstances while achieving long contactor lifetime [¶9].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839